Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.		Claims 14-29 are pending.

Claim Rejections - 35 USC § 103
3.		In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-20 and 25-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Erler et al. (US Patent Application Publication 2021/0107400), herein after referred to as Erler (with citations from the publication and provisional application 62/700,856 (emphasized with * when there is a difference between the publication and provisional such as with paragraph numbers)), in view of Lisseman et al. (US Patent Application Publication 2020/0406817), herein after referred to as Lisseman.
Regarding independent claim 14, Erler discloses a display device for an interior of a motor vehicle (Publication and Provisional: abstract and sensor/button SB exampled in a plurality of figures including 2C, 3A-3C, 5H, 12C, 13C, 13D, 19C-19E, and 41A-41D.), comprising: 
an opaque (Paragraph [0122] and *[0124] describes mask layer MK may be directly applied to the interior facing side of the cover layer (figure 15A) or in various other positions (figures 13D) with alignment to transparent sections TL so that light is presented to and through the cover layer CL to provide function/form intended for user interface including illuminated symbols/forms and described in paragraphs [0154] and *[0122]. Light is transmitted through the mask layer MK through unmasked areas UM as described in paragraph [0178] and *[0146] to provide illumination of segments as described in figures 12A-22 (exampling various positions of the mask layer MK). The mask layer providing the opaque of the decorative layer CL as described in paragraph [0180] and *[0148].) decorative (Paragraphs [0016] and *[0017] describes the cover to comprise at least one of a plurality of examples materials such as light-transmissive material, PVC, synthetic leather, leather, fabric, foil, perforated leather etc (descriptions of decorative layers).) layer having a display side and a rear side (Figures 13C, 13D, 19D, or 19E reference sensor portion SB comprising cover layer CL comprising exterior facing side, with no other layer directly contacting said exterior face, and an interior facing side with functional layer FM directly contacting the interior facing side. In the interpretations of figures 19D-19E the mask layer MK is directly attached to the rear surface of the cover layer CL such that the layers of CL and MK may be interpreted to be the opaque decorative layer comprising a display side (exterior facing side of CL) and rear side (interface of MK and FM). However, it should be noted that the opaque decorative layer is not particularly defined in regards to its material make up leading to broader scopes of interpretations such as shown in figures 13C-13D that the opaque decoration layer may comprise in a top down order: CL, FM, MK, and OP.), wherein the opaque decorative layer has at least one opening that extends into the opaque decorative layer from the rear side to the display side and is filled with a light-guiding filling material (Figures 19D-19E depict the interpretation that the opaque decorative layer comprises CL+MK wherein MK comprises unmasked areas UM depicted to transmit light to particular positions/segments describing a light guide. Figures 19D-19E UM extends into the rear side of the opaque decorative layer but not through the opaque decorative layer. The openings are interpreted to include light-transmissive sections TL placed in front of LEDs LP and functional layer FM. Paragraphs [0163] and *[0131] describes the functional layer FM also functions to diffuse light from the light source.); and 
at least one illumination source that is arranged in a region of the rear side of the opaque decorative layer such that the illumination source radiates light through the opening having the light-guiding filling material out of the display side of the opaque decorative layer into the interior (Figures 13C, 13D, 19D, or 19E reference LEDs LP arranged in a region of the rear side of the opaque decorative layer (only CL, CL+MK, or CL+FM+MK+OP) depicted in each figure with light rays radiating through opening UM out of the display side into the interior of the vehicle.).
Erler does not specifically disclose wherein the opaque decorative layer has at least one opening that extends through the opaque decorative layer from the rear side to the display side and is filled with a light-guiding filling material.
Lisseman discloses wherein the opaque decorative layer has at least one opening that extends through the opaque decorative layer from the rear side to the display side and is filled with a light-guiding filling material (Figures 34A-34D reference outer cover 770 described in paragraphs [0258]-[0261] to be made of perforated leather with perforations 772 allowing light to pass through the outer covering 770. The perforations may be filled with a transparent, translucent material, or coated with a film that defines one or more transparent and/or translucent areas and one or more opaque areas.).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Erler’s CL layer (leather) with the known technique of perforations/openings filled with light-guiding material defining one or more transparent and/or translucent areas allowing light to pass through the outer covering yielding the predictable results of an aesthetically pleasing appearance such that when light is not illuminated the light guide cannot be seen by the occupants as disclosed by Lisseman (paragraph [0258]).
Regarding claim 15, Erler discloses the display device according to claim 14, further comprising: at least one pressure sensor which is arranged in the region of the rear side of the decorative layer and is configured to capture a push actuation by a user on the display side of the opaque decorative layer (Figures 13C, 13D, 19C or 19D reference sensor SG disposed in the region of the rear side of the decorative layer described in paragraphs [0144] and *[0112] to be exampled as a proximity or capacitive and paragraphs [0158] and *[0126] to comprise at least one of pressure, capacitive, proximity. Figure 12E and paragraphs [0024] and *[0024] describes actuation of the pressure sensor as a switch (push actuation).).
Regarding claim 16, Erler discloses the display device according to claim 15, further comprising: at least one capacitive sensor system which is configured to capture an approach of a body part of a user at the display side of the opaque decorative layer (paragraphs [0182] and *[0150] describes detecting of an approaching proximity input by at least one (describing more than one can be applied) of pressure, proximity, and capacitor (paragraphs [0158] and *[0126])).
Regarding claim 17, Erler discloses the display device according to claim 14, further comprising: at least one capacitive sensor system which is configured to capture an approach of a body part of a user at the display side of the opaque decorative layer (paragraphs [0182] and *[0150] describes detecting of an approaching proximity input by at least one (describing more than one can be applied) of pressure, proximity, and capacitor (paragraphs [0158] and *[0126])).
Regarding claim 18, Erler discloses the display device according to claim 14, wherein the light-guiding filling material is made of a flowable plastic (paragraphs [0151] *[0119] describes the light-transmissive body TL as a transparent plastic material injected via moldable plastic via flow paths FL.).
Regarding claim 19, Erler discloses the display device according to claim 14, wherein the light-guiding filling material is made of polyurethane or of an epoxy resin (Paragraphs [0163] and *[0131] describes functional layer FM (part of the light-guiding filling material) to be made of polyurethane).
Regarding claim 20, Erler discloses the display device according to claim 14, wherein the light-guiding filling material contains diffusing particles (Paragraphs [0163] and *[0131]  describes the functional layer FM also functions to diffuse light from the light source.).
Regarding claim 25, Lisseman discloses the display device according to claim 14, wherein the opaque decorative layer has a region with a plurality of openings (Figures 34A-34D reference outer cover 770 described in paragraphs [0258]-[0261] to be made of perforated leather with perforations 772 allowing light to pass through the outer covering 770. The perforations may be filled with a transparent, translucent material, or coated with a film that defines one or more transparent and/or translucent areas and one or more opaque areas.).
Regarding claim 26, Erler and Lisseman discloses the display device according to claim 14, wherein the opaque decorative layer is made of wood, plastic, leather (Erler: Paragraphs [0016] and *[0017] and Lisseman: paragraphs [0258]-[0261]), or metal.
Regarding claim 27, Lisseman discloses the display device according to claim 14, wherein the opening has at least a diameter of 0.01 to 1.5 mm (paragraph [0259] describes the diameter of each opening (perforation 772) ranges from 0.2 mm to 4.75 mm).
Regarding claim 28, Lisseman discloses the display device according to claim 14, wherein the opening has at least a diameter of 0.1 to 0.5 mm (paragraph [0259] describes the diameter of each opening (perforation 772) ranges from 0.2 mm to 4.75 mm).
Regarding claim 29, Erler discloses a motor vehicle comprising a display device according to claim 14 (figures 1-3C reference vehicle V comprising user interface of sensor/button SB).

4.		Claims 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Erler-Lisseman in view of Wieczorek et al. (US Patent Application Publication 2020/0331486), herein after referred to as Wieczorek.
Regarding claim 21, Erler discloses the display device according to claim 15, 
Erler does not specifically disclose wherein the pressure sensor comprises at least one piezo element.
Wieczorek discloses wherein the pressure sensor comprises at least one piezo element (figures 13-16 and paragraph [0147]).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Erler’s pressure sensor with the known technique of comprising at least one piezo element yielding the predictable results of creating haptic feedback without movement as disclosed by Wieczorek (paragraph [0147]).
Regarding claim 22, Wieczorek discloses the display device according to claim 21, wherein the piezo element is configured to output, as an actuator, haptic feedback to the user (paragraph [0147]).
Regarding claim 23, Erler and Wieczorek discloses the display device according to claim 22, wherein the piezo element (Wieczorek: paragraph [0147]) is further configured to trigger, as a switching signal transducer, a function of the motor vehicle (Erler: paragraphs [0148] and *[0116] describes the user interface (including sensor/button elements SB) to operate a wide variety of vehicle systems for a vehicle).
Regarding claim 24, Erler and Wieczorek discloses the display device according to claim 21, wherein the piezo element (Wieczorek: paragraph [0147]) is further configured to trigger, as a switching signal transducer, a function of the motor vehicle (Erler: paragraphs [0148] and *[0116] describes the user interface (including sensor/button elements SB) to operate a wide variety of vehicle systems for a vehicle).

Response to Arguments
5.		Applicant's arguments filed 2/23/2022 have been fully considered but they are not persuasive. Applicant’s argument regards “the opaque decorative layer has at least one opening that extends through the opaque decorative layer from the rear side to the display side and is filled with a light-guiding filling material”. Prior art Lisseman is further argued that the perforations 772 only extend through a portion of the material and not extending through the perforated outer cover from the rear side to the display side. 
Support for the argued claim language can been found in applicant’s figure 1. A singular layer 20 comprises a top display side 22 and a rear surface side 24. In the same manner prior art Lisseman discloses the perforations are through a portion of the material in regards the to the length and width of the outer cover 770 and not in regards to the depth of the perforation itself. Paragraph [0258] defines the perforation as allowing light from the outer surface 764 (figure 34A) to pass through the outer covering 770 viewed by occupants.
It is inherent by the description that the perforation is defined as going through the entire outer cover 770 in order to perform the function of allowing light (from behind the cover 770) to pass through the cover 770 in order to be viewed by occupants. The rejection is maintained and therefore final. 

Conclusion
6.		THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E LEIBY whose telephone number is (571)270-3142. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E LEIBY/Primary Examiner, Art Unit 2622